                 Case 20-10256-KBO              Doc 317        Filed 03/27/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

EARTH FARE, INC., et al.,1                                   Case No. 20-10256 (KBO)

                                    Debtors.                 Jointly Administered

                                                             Re: Docket No. 252

     ORDER AUTHORIZING AND APPROVING THE RETENTION OF PACHULSKI
     STANG ZIEHL & JONES LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
       OF UNSECURED CREDITORS, EFFECTIVE AS OF FEBRUARY 11, 2020

                  Upon the Application of the Official Committee of Unsecured Creditors for

Order, Pursuant to 11 U.S.C. §§ 328 and 1103, Fed. R. Bankr. P. 2014, and Local Rule 2014-1,

Authorizing and Approving the Employment and Retention of Pachulski Stang Ziehl & Jones

LLP as Counsel to the Official Committee of Unsecured Creditors Effective as of February 11,

2020 (the “Application”);2 and upon the Declaration of Bradford J. Sandler and the Declaration

of the Committee Chair filed in support of the Application; and the Court having jurisdiction to

consider the Application and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334;

and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

requested in the Application is in the best interests of the Debtors’ estates, their creditors and

other parties-in-interest; and the Committee having provided adequate and appropriate notice of




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application or
Sandler Declaration.


DOCS_DE:227515.3 20341/002
                Case 20-10256-KBO              Doc 317     Filed 03/27/20      Page 2 of 2




the Application under the circumstances; and after due deliberation and good and sufficient

cause appearing therefor; and it appearing to the Court that the Application should be approved,

IT IS HEREBY ORDERED THAT:

                 1.          The Application is GRANTED as set forth herein.

                 2.          The Committee is hereby authorized to retain and employ PSZ&J as

counsel to the Committee pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code,

Bankruptcy Rule 2014, and Local Rule 2014-1, effective as of February 11, 2020.

                 3.          PSZ&J shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Cases in compliance with the

applicable provisions of the Bankruptcy Code, including section 330 of the Bankruptcy Code,

the Bankruptcy Rules, and any applicable procedures and orders of this Court.

                 4.          PSZ&J is authorized to render professional services to the Committee as

described in the Application.

                 5.          The Committee and PSZ&J are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

                 6.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 7.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




    Dated: March 27th, 2020                                 KAREN B. OWENS
    Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE

                                                       2
DOCS_DE:227515.3 20341/002
